DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	This action is in reply to the responsive to communication(s) filed on 04/30/2021.
3. 	Claims 21-40 are currently pending and are rejected for the reasons set forth below.

Information Disclosure Statement
4.        The Information Disclosure Statements (IDS) filed on 04/30/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).




6.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 21-28 are directed to a method (i.e., process), claims 29-34 are directed to a non-transitory computer-readable medium (i.e., machine), and claims 35-49 are directed to a computer system (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “generating, …, authorization success factors for each of a plurality of payment transaction parameters … on payment transaction parameters and authorization results for a plurality of past payment transactions; determining, …, one or more transaction modification rules …; and generating, …, a modified payment transaction by using an authorization formatting service to modify one or more parameters of a payment transaction according to the one or more transaction modification rules..” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely optimizing transaction authorization conversion rates using measured feedback. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a processor”, “a transaction success model”, and “a data science engine”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a transaction success model”, and “a data science engine” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Regarding independent claim 29:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 29 recites the at least following limitations of “generating, …, authorization success factors for each of a plurality of payment transaction parameters … on payment transaction parameters and authorization results for a plurality of past payment transactions; determining, …, one or more transaction modification rules …; and generating, …, a modified payment transaction by using an authorization formatting service to modify one or more parameters of a payment transaction according to the one or more transaction modification rules..” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely optimizing transaction authorization conversion rates using measured feedback. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 29 further to the abstract idea includes additional elements of “a computer”, “a processor”, “a transaction success model”, and “a data science engine”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer”, “a processor”, “a transaction success model”, and “a data science engine” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Regarding independent claim 35:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 35 recites the at least following limitations of “generate, …, authorization success factors for each of a plurality of payment transaction parameters … on payment transaction parameters and authorization results for a plurality of past payment transactions; determine, …, one or more transaction modification rules …; and generate, …, a modified payment transaction by using an authorization formatting service to modify one or more parameters of a payment transaction according to the one or more transaction modification rules..” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely optimizing transaction authorization conversion rates using measured feedback. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 35 further to the abstract idea includes additional elements of “a processor”, “a transaction success model”, and “a data science engine”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a transaction success model”, and “a data science engine” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Dependent claims 22-28, 30-34, and 36-40 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claim 22: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 21 by further specifying submitting, by the processor, the modified payment transaction to a financial institution for processing; receiving a payment transaction authorization result for the submitted modified payment transaction; and adding the received payment transaction authorization result and the parameters of the modified payment transaction to a database of payment transaction processing results. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 23: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the modifying one or more parameters of the payment transaction recited in independent claim 21 by further specifying wherein the modifying one or more parameters of the payment transaction further comprises: comparing the parameters of the payment transaction to the generated authorization success factors; and modifying each parameter of the payment transaction where the generated authorization success factors indicate a greater likelihood of authorization of the payment transaction. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 24, 30, and 36: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the payment transaction parameters recited in independent claims 21, 29, and 35 by further specifying wherein the payment transaction parameters comprise one or more of a billing address, a card verification value (CW), a payment processing network, a payment vehicle expiration date, a payment vehicle issuer token, and a merchant classification code (MCC). The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 25, 31, and 37: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the authorization success factors recited in independent claims 21, 29, and 35 by further specifying wherein the authorization success factors include an absence of one or more of the billing address, the CW, and the payment vehicle expiration date. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 26, 32, and 38: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the merchant recited in independent claims 21, 29, and 35 by further specifying wherein: the merchant is associated with a plurality of MCCs, and the authorization success factors indicate a likelihood of authorization of the payment transaction associated with each MCC among the plurality of MCCs. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 27, 33, and 39: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the plurality of payment networks recited in independent claims 21, 29, and 35 by further specifying wherein: a plurality of payment networks are available for submitting the modified payment transaction for processing, and the authorization success factors indicate a likelihood of authorization of the payment transaction associated with each payment network among the plurality of payment networks. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 28, 34, and 40: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the modifying one or more parameters of the payment transaction recited in independent claims 21, 29, and 35 by further specifying wherein the modifying one or more parameters of the payment transaction comprises providing a payment vehicle issuer token. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

9. 	Claims 21-40 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-20 of Patent No. 11,023,897. 
Although claims 21-40 of the instant application and claims 1-20 of Patent No. 11,023,897 are not identical, they are not patentably distinct from each other because claims 21-40 of instant application are anticipated by claims 1-20 of Patent No. 11,023,897.
	Claims 21-40 of the instant application and claims 1-20 of Patent No. 11,023,897 recite a method, a non-transitory computer-readable medium, and a computing system for optimizing transaction authorization conversion rates using measured feedback. 
For independent claims 21, 29, and 35 of the instant application:  independent claims 1, 9, and 15 of Patent No. 11,023,897 are a narrower version of independent claims 21, 29, and 35 of the instant application respectively with additional claim limitations of “retrieving, by a processor from a database, payment transaction parameters and authorization results for a plurality of past payment transactions; receiving, by the processor from a merchant system, a payment transaction, the payment transaction comprising one or more parameters; and submitting, by the processor, the modified payment transaction to a financial institution for processing.” Therefore, independent claims 1, 9, and 15 of Patent No. 11,023,897 are in essence a “species” of the generic invention of the instant application independent claims 21, 29, and 35 respectively. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
For dependent claims 22-28, 30-34, and 36-40 of the instant application: Dependent claims 2-8, 10-14, and 16-20 of the Patent No. 10,909,526 disclose a computing device and a computer-implemented method identical to dependent claims 22-28, 30-34, and 36-40 of the instant application respectively.

Relevant Prior Art
10. 	The prior art made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
11.	The best prior arts of record, JOUBERT et al. (U.S. Pub. No. 2017/0255908), hereinafter, “JOUBERT”, Sharma (U.S. Pub. No. 2017/0357974), hereinafter, “Sharma”, Wheeler et al. (U.S. Pub. No. 2018/0137530), hereinafter, “Wheeler”, Alliston (U.S. Pub. No. 2003/0036998), hereinafter, “Alliston”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "determining, by the processor, one or more transaction modification rules by applying the generated transaction success model; and generating, by the processor, a modified payment transaction by using an authorization formatting service to modify one or more parameters of a payment transaction according to the one or more transaction modification rules." 




Conclusion
12.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
13.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696


/JOSEPH W. KING/Primary Examiner, Art Unit 3696